DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a radio frequency circuit and method for controlling a radio frequency circuit relating to an RF envelope.
II. Claims 1-13 and 20, drawn to a radio frequency circuit having IC gate and gate driver 
The inventions are independent or distinct, each from the other because these circuits have distinct features and can be used in separate electronic circuits. Specifically, invention I has the steps of ending an RF envelope; based on ending the RF envelop: switching again the on state GaNFET; switching an off state GaNFET, also electrically coupled to the RF power MOSFET amplifier, to drive the drain of the RF power MOSFET amplifier substantially to ground.  Invention II has an IC gate electrically coupled to the Schmitt trigger to receive the digital trigger signal and supply a gate trigger signal; a gate driver electrically coupled to the IC gate to receive the gate trigger signal and to send a gate signal to a Hi gate signal and/or a Low gate signal; a first GaNFET electrically coupled to the gate driver, wherein, based on receiving the Hi gate signal, electrically coupling the DC voltage source to the drain of the RF power MOSFET to amplify the received RF signal, wherein the first GaNFET switches the drain to the gain voltage in less than 100 nanoseconds; and a second GaNFET electrically coupled to the gate driver and electrically coupled to the first GaNFET in an H-bridge configuration, wherein, based on receiving the Low gate signal, electrically coupling the 
Neither of the two inventions has the particulars of the other in the circuit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Wilson on 12/30/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        December 30, 2021